      Case 3:18-cr-00203-EMC Document 268 Filed 08/13/19 Page 1 of 6


 1    KEKER, VAN NEST & PETERS LLP
      JOHN W. KEKER - # 49092
 2    jkeker@keker.com
      ELLIOT R. PETERS - # 158708
 3    epeters@keker.com
      ELIZABETH K. MCCLOSKEY - # 268184
 4    emccloskey@keker.com
      NICHOLAS S. GOLDBERG - # 273614
 5    ngoldberg@keker.com
      633 Battery Street
 6    San Francisco, CA 94111-1809
      Telephone:     415 391 5400
 7    Facsimile:     415 397 7188

 8    Attorneys for Defendant
      CHRISTOPHER LISCHEWSKI
 9

10                                  UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                     SAN FRANCISCO DIVISION

13    UNITED STATES OF AMERICA,                      Case No. 3:18-cr-00203-EMC

14                    Plaintiff,                     DEFENDANT’S OPPOSITION TO
                                                     GOVERNMENT’S MOTION IN LIMINE
15             v.                                    NO. 3
16    CHRISTOPHER LISCHEWSKI,                        Date:      August 27, 2019
                                                     Time:      10:30 a.m.
17                    Defendant.                     Dept.      Courtroom 5 – 17th Floor
                                                     Judge:     Hon. Edward M. Chen
18
                                                     Date Filed: May 16, 2018
19
                                                     Trial Date: November 4, 2019
20

21

22

23

24

25

26

27

28

                    DEFENDANT’S OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE NO. 3
                                       Case No. 3:18-cr-00203-EMC
     1340109
      Case 3:18-cr-00203-EMC Document 268 Filed 08/13/19 Page 2 of 6


 1                                        I.         INTRODUCTION

 2             In its Motion in Limine No. 3, the government contends that witness interview reports

 3   prepared by the Federal Bureau of Investigation (FBI Form 302s), interview reports prepared by

 4   Department of Justice paralegals, and factual information in paralegal and attorney notes from

 5   meetings with counsel (collectively “law enforcement reports”) are “not a proper basis for

 6   impeachment through cross-examination under Rule 613.” Gov’t MIL 3 at 2. The government is

 7   wrong. Indeed, the Ninth Circuit has rejected the government’s argument, as have several district

 8   courts. Nevertheless, the government has filed its boilerplate motion—a Hail Mary pass out of

 9   the government playbook. The Court should deny the government’s motion.

10                                             II.    ARGUMENT

11             As the Ninth Circuit held in United States v. Kohring, 637 F.3d 895 (9th Cir. 2011), “FBI

12   302 reports” will “likely be either admissible or capable of being used for impeachment.” Id. at

13   907 (emphasis added); see also id. at 909 (inconsistent statements in FBI Form 302s may be

14   “used as impeachment material”); United States v. Wong, No. CR 17-0407 WHA, 2018 WL

15   5776336, at *1–3 (N.D. Cal. Nov. 2, 2018) (holding that “a statement of an absent witness, as

16   memorialized in a FBI Form 302, qualified as admissible under the residual hearsay exception”).

17   Whether and to what extent particular FBI 302s or other law enforcement reports are admissible

18   and/or properly used for impeachment “requires individual assessment of the FBI 302s at trial.

19   Therefore, at this juncture, a blanket exclusion of all FBI 302s is inappropriate.” United States

20   v. Quassani, No. 2:11-CR-409-LRH, 2013 WL 2476799, at *3 (D. Nev. June 7, 2013) (emphasis

21   added) (denying government motion in limine essentially identical to this one); accord, e.g.,

22   United States v. Haischer, No. 2:11-CR-267-MND, 2012 WL 5199148, at *3 (D. Nev. Oct. 18,

23   2012); United States v. Santistevan, No. 11-CR-406-CMA, 2012 WL 2862870, at *2 (D. Colo.

24   July 11, 2012).

25             In Haischer, moreover, the court not only denied the government’s motion to exclude FBI

26   302s, but also held that the government could only renew its motion “after providing for in

27   camera review the particular 302s it seeks to exclude, and persuading the Court that the

28   statements have not been adopted or approved by the witness and are not substantially verbatim
                                                        1
                    DEFENDANT’S OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE NO. 3
                                       Case No. 3:18-cr-00203-EMC
     1340109
      Case 3:18-cr-00203-EMC Document 268 Filed 08/13/19 Page 3 of 6


 1   recitations of the witness’ oral statements drafted contemporaneously with the making of these

 2   statements.” 2012 WL 5199148 at *3. Here, the government has not attempted to make such a

 3   showing but, instead, argues for the same sort of “blanket exclusion” that courts have repeatedly

 4   rejected. See id.; Quassani, 2013 WL 2476799, at *3; Santistevan, 2012 WL 2862870, at *2.

 5             Furthermore, any assertion by the government that its law enforcement reports were not

 6   “drafted contemporaneously with the making of these statements,” Haischer, 2012 WL 5199148,

 7   at *3, would directly contradict the government’s representations to this Court. In successfully

 8   opposing Mr. Lischewski’s motion to compel, the government represented, and now should be

 9   judicially estopped from disputing, that its witness interview reports were “written

10   contemporaneously on a laptop during the interview[s],” and “are the original and

11   contemporaneous notes of those interviews and serve as the government’s official—and only—

12   memorialization of the interview.” ECF. 129 at 2–3. Likewise, the FBI 302s are “the

13   government’s official record of the interview[s].” ECF. 129-1 at 2 n.1. Similarly, the notes of

14   meetings with counsel contain “factual information attributable to a witness.” Id. at 5, 11.

15             Although the government apparently contends that the interview reports do not contain the

16   witnesses’ words “verbatim,” Gov’t MIL 3 at 2, “it is inappropriate for the Court to allow the

17   government to determine whether a writing is ‘substantially verbatim,’ or ‘contemporaneously

18   recorded,’ or ‘signed, or otherwise adopted or approved’ by the witness, or ‘relates to the subject

19   matter as to which the witness has testified,’” Ogden v. United States, 303 F.2d 724, 737 (9th Cir.

20   1962). The “task of characterizing the report is for the court, not the government.” United States

21   v. Rewald, 889 F.2d 836, 867 (9th Cir. 1989). And the question of whether and how to use such

22   information for impeachment “must be left to the defendant.” Ogden, 303 F.2d at 737; accord,

23   e.g., United States v. Johnson, 521 F.2d 1318, 1320 (9th Cir. 1975).

24             In any event, law enforcement notes may be used for impeachment even where “the notes

25   did not record [the witness’s] words.” United States v. Triumph Capital Grp., Inc., 544 F.3d 149,

26   162 (2d Cir. 2008). In Triumph, for example, a conviction for racketeering and other charges was

27   reversed because the government improperly withheld the notes an FBI agent (Urso) took of a

28   proffer session with a witness (Silvester). See id. at 161–65. The defendant (Spadoni) “could
                                                       2
                    DEFENDANT’S OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE NO. 3
                                       Case No. 3:18-cr-00203-EMC
     1340109
         Case 3:18-cr-00203-EMC Document 268 Filed 08/13/19 Page 4 of 6


 1   have used the proffer notes not merely to support his version of his conversation with Silvester,

 2   but also to impeach Silvester’s credibility. While the notes did not record Silvester’s words,

 3   Spadoni could have attributed them to him through cross-examining Silvester, questioning Agent

 4   Urso, and if necessary calling Silvester’s attorney,” and could have argued “that Silvester initially

 5   authorized his attorney to tell the truth, which inculpated others and exculpated Spadoni, but that

 6   once he began to cooperate with the government he fabricated a new, inculpatory version of his

 7   dealings with Spadoni to enhance the value of his cooperation and his expected reward.” Id. at

 8   162–63. Indeed, the government has admitted that it produced proffer notes in this case precisely

 9   because “if there’s factual information that might – that could be useful in cross-examination,

10   then [the government must] produce that regardless of whether it came from the witness itself or

11   whether it came from the witness’s agent, like an attorney.” Apr. 17, 2019 Tr. at 28:11-15.

12             The government has also admitted that its notes of witness interviews are “not something

13   that went through the lens of a litigating attorney. . . . They are the notes that the government has

14   kept of an interview with a witness. That is it.” Id. at 18:3-22. In other words, the documents at

15   issue here are not “the product of the investigator’s selections, interpretations, and

16   interpolations,” Palermo v. United States, 360 U.S. 343, 350 (1959), so the government’s reliance

17   on Palermo and its progeny is both misplaced and disingenuous. Palermo is relevant only in that

18   it confirms that—as the government has admitted—“statements which could properly be called

19   the witness’ own words” may be used “for purposes of impeachment.” Id. at 352. Having

20   produced such information, and having resisted the production of further information on the

21   grounds that what it produced reflects what the witnesses and their agents said “without

22   distortion,” id., the government cannot preclude or limit the use of such information “for purposes

23   of impeachment,” id.; see also, e.g., Apr. 17, 2019 Tr. at 2:17–30:6; ECF. 129 & 129-1.1

24   1
       The other cases on which the government relies are similarly inapposite. In United States v.
25   Almonte, 956 F.2d 27 (2d Cir. 1992), the trial court did not grant a pretrial motion in limine, but
     rather held that, at trial, the defendant failed to establish the relevance of particular notes. In
26   United States v. Brika, 416 F.3d 514 (6th Cir. 2005), the court held that the trial court properly
     admitted a statement made to police for impeachment. Id. at 529. In United States v. Leonardi,
27   623 F.2d 756 (2d Cir. 1980), a memorandum was properly excluded—again, not in a pretrial in
     limine order, but at trial—because “it was not inconsistent with the witness’ trial testimony,” id.
28   at 756. In United States v. Hill, 526 F.2d 1019 (10th Cir. 1975), “counsel was allowed to
     question based upon the information in the 302 statement”; failed at first to frame his questions
                                                       3
                    DEFENDANT’S OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE NO. 3
                                       Case No. 3:18-cr-00203-EMC
     1340109
      Case 3:18-cr-00203-EMC Document 268 Filed 08/13/19 Page 5 of 6


 1             The government’s reliance on the Jencks Act is also misplaced because that Act only

 2   addresses the government’s obligation “to produce certain statements made by a witness who

 3   testifies at trial”; it does not “propound evidentiary rules.” Santistevan, 2012 WL 2862870, at *2

 4   (emphasis added); see also, e.g., United States v. Sutherland, No. 2:10-CR-356, 2011 WL

 5   4381245, at *3 (D. Nev. Sept. 16, 2011) (“Here, the government has already produced the FBI

 6   302s and so it is not clear why the parties are disputing whether or not these documents constitute

 7   ‘statements’ under the Jencks Act.”). Relying on the Jencks Act to preemptively limit Mr.

 8   Lischewski’s use of evidence the government has already produced would be “erroneous,

 9   especially given the importance of ensuring that [Mr. Lischewski’s] due process rights are

10   safeguarded.” Santistevan, 2012 WL 2862870, at *2. Impeachment using law enforcement

11   reports “may well prove significant to [Mr. Lischewski] in the context of trial. Precluding the use

12   of important impeachment evidence could stifle [Mr. Lischewski’s] due process rights.” Id.

13             Accordingly, Mr. Lischewski must “not be precluded from using extrinsic evidence to

14   impeach a witness, provided an appropriate foundation for such evidence is laid pursuant to FRE

15   613”—in other words, “the statement at issue must be inconsistent with the witness’s trial

16   testimony, although it need not be diametrically opposed to be inconsistent, and the witness must

17   be given an opportunity to explain or deny the statement.” Id. (footnote omitted). If “the witness

18   denies having made the prior inconsistent statement, then extrinsic evidence of the prior

19   inconsistent statement may be offered.” Id.; see also, e.g., United States v. Hibler, 463 F.2d 455,

20   461–62 (9th Cir. 1972) (discussing this well-established procedure).

21

22
     properly; but then “successfully used a prior inconsistent statement derived from a 302 in cross-
23   examining a subsequent witness.” Id. at 1026. Similarly, in United States v. Saget, 991 F.2d 702
     (11th Cir. 1993), impeachment of a witness with statements he made to the FBI “was not
24   prevented by the district court. Rather, the district court merely disapproved of the method
     employed by defense counsel and held him to the procedural requirements of establishing the
25   proper foundation,” which defense counsel went on to establish. Id. at 710–11 (emphasis added).
     Contrary to the government’s mischaracterization, the court in United States v. Kot, No. 2:10-CR-
26   280, 2012 WL 1657118 (D. Nev. May 10, 2012), did not “preclude use of interview reports for
     impeachment,” Gov’t MIL 3 at 3, but rather indicated the procedure for doing so, see 2012 WL
27   1657118, at *2. In any event, as discussed above, subsequent decisions from the same district
     have made clear that any “blanket exclusion” would be inappropriate. Quassani, 2013 WL
28   2476799, at *3; Haischer, 2012 WL 5199148, at *3.
                                                       4
                    DEFENDANT’S OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE NO. 3
                                       Case No. 3:18-cr-00203-EMC
     1340109
      Case 3:18-cr-00203-EMC Document 268 Filed 08/13/19 Page 6 of 6


 1                                         III.   CONCLUSION

 2             Thus, the Court should deny the government’s Motion in Limine No. 3.

 3

 4    Dated: August 13, 2019                                KEKER, VAN NEST & PETERS LLP

 5
                                                     By:     /s/ Elliot R. Peters
 6
                                                            JOHN W. KEKER
 7                                                          ELLIOT R. PETERS
                                                            ELIZABETH K. MCCLOSKEY
 8                                                          NICHOLAS S. GOLDBERG

 9                                                          Attorneys for Defendant
                                                            CHRISTOPHER LISCHEWSKI
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      5
                    DEFENDANT’S OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE NO. 3
                                       Case No. 3:18-cr-00203-EMC
     1340109
